PRATT, J.
This is an action of false imprisonment, and the counsel for the defendant well says, in his brief, that such a case would not be likely to happen in a lifetime. That such a coincidence should happen is remarkable, but I think it is clear that an arrest and detention or imprisonment were sufficiently proved to sustain a verdict for the plaintiff. The fact that the officer went into the presence of the plaintiff, inquired about the stolen property, showed *905his shield, and told the plaintiff to come along with him to defendant’s, was an arrest. Even if plaintiff was not arrested by a distinct order of defendant, the act of the officer was ratified afterwards at the store where the defendant ordered plaintiff to be detained until it was proved that the shoes had been a few doors from defendant’s store. A technical false imprisonment was proved, within well-settled rules of law. Bissell v. Gold, 1 Wend. 210; Searls v. Viets, 2 Thomp. & C. 224; Mowry v. Chase, 100 Mass. 79-85; Churk v. Starin, 47 Hun, 345. We should have been much better satisfied with the verdict if it had been much smaller, but we are unable to say that it is so excessive as to warrant us in settine it aside. Judgment affirmed.